Citation Nr: 0941435	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  05-39 492	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized as the Veteran's 
surviving spouse to establish entitlement to Department of 
Veterans Affairs benefits.


REPRESENTATIVE

Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan, Brogdon, Counsel



INTRODUCTION

The Veteran reportedly served from September 1928 to March 
1945.  The AOJ accepted this service and benefits were paid 
to another recipient.  According to the record, he died on 
November [redacted], 1977.  The appellant claims to be his legal 
surviving spouse.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 2005 
decision of the VA Regional Office (RO) in Manila, the 
Philippines that rejected the appellant's claim that she is 
the Veteran's surviving spouse for the purpose of 
establishing entitlement to VA benefits.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  According to a certified marriage contract, the Veteran 
and the appellant were married on October [redacted], 1949.

2.  The Veteran died on November [redacted], 1977; the appellant was 
listed on the death certificate as his surviving spouse.

3.  There is no other substantial document of record showing 
that the Veteran established a valid marriage prior to 
October [redacted], 1949.

4.  The Veteran and the appellant had a valid marriage and 
lived together continuously until his death.


CONCLUSION OF LAW

The criteria for recognizing the appellant as the surviving 
spouse of the veteran for VA benefits purposes have been met. 
38 U.S.C.A. §§ 101(3), 103 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1, 3.50, 3.52 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009).   In this instance, the claim is being granted.  
The Court of Appeals for Veterans Claims (Court) has held 
that the VCAA is not applicable where further assistance 
would not aid the appellant in substantiating the claim. 
Wensch v. Principi, 15 Vet App 362 (2001); see also 38 
U.S.C.A. § 5103A (a) (2).  Therefore, in view of the Board's 
favorable decision and full grant of the benefit sought on 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating the appeal.  Therefore, any 
notice error as to this appeal may not be presumed to be 
prejudicial and is harmless. See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Law and Regulations

VA death benefits may be paid to a surviving spouse who was 
married to the veteran: (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage. 38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 
C.F.R. §3.54 (2009).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse in the case of temporary separations) and who 
has not remarried or (in cases not involving remarriage) has 
not since the death of the veteran lived with another person 
and held himself or herself out openly to the public to be 
the spouse of such other person. 38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. § 3.53 (2009).

For VA benefits purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued. 38 C.F.R. 
§103(c) (West 2002); 38 C.F.R. § 3.1(j) (2009).  

Death pension may be paid to a surviving spouse who was 
married to the veteran one year or more prior to the 
veteran's death, or, for any period of time if a child was 
born of the marriage or before the marriage, or, prior to 
certain delimiting dates not applicable here. 38 C.F.R. 
§ 3.54(a).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant. 
38 C.F.R. § 3.102 (2009).

Factual Background and Legal Analysis

Th record is a rebuilt claims folder.  Evidence of record 
indicates that the Veteran signed a sworn statement in May 
1969 indicating that M. A. was his first wife and that "we 
came to live with each other sometime in 1938 until about 
1943...[until] she left our house to go with another man and 
which until now has been unheard of and unheard from".  The 
Veteran went on to say that believing that M. A. was dead, he 
married the appellant on October [redacted], 1949 and that children 
were born.  He stated that he had no knowledge of the 
whereabouts of M. A., and thud could not produce proof of 
dissolution of the marriage.  

The record indicates that following the Veteran's death in 
1977, M. A. was determined to be the surviving spouse for VA 
benefits purposes.  The rebuilt claims folder begins from a 
VA rating decision dated in October 1998 finding that M. A. 
was incompetent to handle disbursement of funds.  A death 
certificate was received showing that she died on January [redacted], 
1999.

The appellant filed a claim for VA death benefits in March 
2005.  The RO denied her claim on the basis that M. A. had 
been recognized as the Veteran's surviving spouse for VA 
payment purposes and that her death in January 1999 did not 
automatically entitle the appellant to benefits.

Subsequently received was an affidavit from the appellant's 
six children attesting to the legitimacy of their parents' 
marriage, copies of their birth certificates, and a copy of 
the October 1949 marriage contract between the Veteran and 
the appellant.  Other evidence, including bank, pension and 
insurance documents also indicated that the appellant had 
been the spouse of the Veteran.

The Board remanded the case in March 2008 noting that nothing 
in the claims folder established that the Veteran had a valid 
marriage to M.A.  Among other things, it was requested that 
RO provide evidence that the Veteran's purported first wife, 
M. A., was in fact a valid widow for VA purposes, and this 
should be made a part of the record.  It was clearly stated 
that if the RO could not establish a valid marriage to M. A., 
it should be determined whether the appellant had a valid 
marriage, or a marriage to the Veteran deemed valid.

Subsequently received was a copy of the Veteran's death 
certificate on which the appellant was noted to be the 
Veteran's surviving spouse.  No evidence or documentation was 
received substantiating a marriage to M. A.

In the supplemental statement of the case dated in March 
2009, the RO reiterated it prior finding that the appellant 
could not be recognized as the surviving spouse because it 
had already been determined that M. A. had been the legal 
surviving spouse, and there was no evidence of a legal 
dissolution of the first marriage.  

In this instance, the only evidence showing the Veteran was 
previously married was his statement in 1969 in which he 
named M. A. as his first wife.  It is significant however, 
that he did not once mention that they got married, only that 
they "came together" sometime in 1938 and that she 
eventually left to live with another man.  Other statements 
and affidavits in the record support his account of the 
course of their relationship.  The Board recognizes the 
evidentiary limitations of the rebuilt claims folder, but 
points out that subsequent to remand in 2007, no additional 
information was incorporated into the record substantiating 
the RO's ultimate conclusion that the Veteran and M. A. had a 
valid marriage.  There is no evidence of a marriage contract, 
baptismal certificate, witness statements or any other 
documentation substantiating a valid first marriage.  Under 
the circumstances, proof of dissolution of a first marriage 
is not required because there is no acceptable proof of a 
marriage.  We are unable to conclude that a presumption of 
regularity should be used to deny benefits to this spouse 
when the facts are in her favor.

In balancing the current evidence of an unsupported first 
marriage against the appellant's certified marriage 
certificate from 1949, her continuous cohabitation with the 
Veteran until his death, the birth of six children in this 
marriage, a death certificate listing her as the surviving 
spouse, and the other documents showing them to be husband 
and wife, the Board concludes the Veteran's marriage to the 
appellant should be recognized valid for VA benefits 
purposes.  


ORDER

Recognition of the appellant as the Veteran's surviving 
spouse for VA benefits purposes is granted.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


